DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 05/11/2020 for application number . The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/10/2020, 11/16/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al., [US Pub. No.: 20130041218 A1] in view of Yamaguchi et al., [US Pub. No.: 2013/0018242].
Re. Claim 1, Iida discloses
An endoscope system [endoscopic device | Abstract] comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other [a plurality of illuminating light having different spectrums | Abstract];
a light source controller that controls the plurality of semiconductor light sources and performs control for a mono-light emission mode where only specific illumination light having a specific light emission ratio is emitted and control for a multi-light emission mode where a plurality of kinds of illumination light [a light intensity ratio control module [a light intensity ratio control module configured to control the illuminating module so as to irradiate the plurality of illuminating light onto the subject with a set light intensity ratio by setting the light intensity ratio of the plurality of illuminating light for every observation image |0071], which include first illumination [LD1 first light source |Fig.3 0028] and second illumination light having a second light emission ratio different from the first light emission ratio [LD2 second light source emits a different light than the first light source |Fig. 3 0028-0029], are emitted while being switched according to a specific light emission pattern [LD1 and LD2 light sources can be switched based on desired light |0028-0033 & 0045];
a processor configured to function as: a display control unit that performs control to display a specific observation image [the image signal is input to the processor 21 through a signal cable 49 to be subjected to an appropriate image processing thereon, and the image signal is displayed on the monitor 15 connected to the processor 21 |0026], which is obtained from image pickup of an object to be observed illuminated with the specific illumination light [image obtained from image pickup device can be observed with a specific illumination light |0027-0028], on a display in the mono-light emission mode and performs control to display a plurality of observation images [display shows a light source LD1 wherein multiple observation images are viewed | Fig. 3, Fig.8A, 0031-0033], which include a first observation image obtained from image pickup of the object to be observed illuminated with the first illumination light and a second observation image obtained from image pickup of the object to be observed illuminated with the second illumination light [images are viewed using LD1 and images are viewed using LD2 based on the command from light source control module 59 |Fig.8A-B], on the display while switching the plurality of observation images according to a specific display pattern in the multi-light emission mode [a mode switching button that switches an observation mode,|Fig.1 el 43A & LD1 and 43B & Ld2, 0024]; 

and an automatic mode-switching unit that automatically switches a mode to the mono-light emission mode from the multi-light emission mode in a case where a designated condition set in advance by a user is satisfied.
However, in the same field endeavor Yamaguchi discloses:
and an automatic mode-switching unit that automatically switches a mode to the mono-light emission mode from the multi-light emission mode in a case where a designated condition set in advance by a user is satisfied [The wavelength set switching section drives the wavelength tunable element to switch among a plurality of wavelength sets |0010].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ida with Yamaguchi to have a lighting section with a wavelength tunable element narrows a wavelength band of the illumination light to be applied to the body portion or the reflected light to be incident on the imaging section [0010]. 

Re. Claim 11, this claim interpreted and rejected for the same reason set forth in claim 1.
Allowable Subject Matter
7.	Claims 2-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 77http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488